 
 
I 
108th CONGRESS
2d Session
H. R. 4696 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. McHugh introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To promote the use of anaerobic digesters by agricultural producers and rural small businesses to produce renewable energy and improve environmental quality. 
 
 
1.Use of anaerobic digesters to produce renewable energySection 9006(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106(a)) is amended—
(1)in paragraph (1), by striking and at the end;
(2)in paragraph (2), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:

(3)promote the use of anaerobic digesters to produce renewable energy..
2.Use of anaerobic digesters to improve environmental qualitySection 1240A(6)(A) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended by inserting (including an anaerobic digester) after site-specific animal waste management facility. 
 
